        Case 0:18-cv-63050-BB Document 1 Entered on FLSD Docket 12/13/2018 Page 1 of 5


ProScl(Rev.12/16)ComplaintforaCivilCase


                                  U NITED STATES D ISTRICT C OIJRT ritEo sv                                     -                       o.c .,.
                                                                fotthe                                                                          -
                                                               oistricto?                                             CEC 13 2018
                                                                       oivision                                     sjjEysj
                                                                                                                          t.vjuploq.
                                                                                                                                   c
                                                                                                                    S ryoyu ,,uwjjj
                                                                                                                       .

                                                                                                                      . ,




                                                                                   CaseN o.
                                           '                                                    (tobehlledinbytheClerk'sOf/zce)
          fc t t      ,
                                    o
                        Plaintfls)
('
 Frl '
     fethefallnameofeachplaintz whoissling thiscomplaint.                          JuryTrial:(checkone) EIJ Yes EZ No
lffllenamesofalltheplaintp cannothtinthespaceabove,
pleasewrite 'f
             leeattached''in thespace andattach anadditional
pagewiththefullIistofnames)
                             .V..



      C />                       C-oc-nnlw1ao:
                                            '7,.




                       De# ndant(s)
 X rffethefullnameofeachdefendantwho/J'beingsued J/k/z,
 namesofallthede#ndantscannothlinthespaceabove,please
 write ''
        seeattached''in thespaceand attach an additionalpage
 withthefullIistofnames.
                       )

                                           COM PLAINT F9R A CIVIL CASE

 1.       The Partiesto ThisCom plaint
          A.       ThePlaintim s)
                   Providethe inform ation below foreach plaintiffnam ed in the com plaint.Attach additionalpagesif
                                                                                                                                  XM'
                                                                                                                                    S
                     eeded.
                   n Name                                                  eUle S tooepw
                                                                           l
                             StreetAddress                                 / X1.
                                                                               -....
                                                                                   w-...
                                                                               . ...   -v..-....--w.w
                                                                                                    ..
                                                                                                     e-       .... ,'--
                                                                                                                      =-z
                                                                                                                        .cm
                                                                                                                          . .--
                             ciw andcounw                            Y-.
                                                                   -/- -                      T.z-        y.(
                                                                                                            .-(
                                                                                                             -gJ Lpcz
                                                                                                                    -.-p .
                             State and Zip Code                                =   ... SZX..J.Q Q..... .         .- ..-..               ..-
                             TeIephone xum ber                 - q>T4--
                                                                      .-..
                                                                         -
                                                                         q --
                                                                            fV'
                                                                             .9.
                                                                               -*
                                                                                . - -. -s-.. --ç.
                                                                                                /.
                                                                                                 é
                             s-mailAddress                      -#-cr-m ,c m..
                                                               &-  .
                                                                             k-G-  .-'-.-.-. 45av.,
                                                                                                  u.
           B.       TheDefendantts)
                    Provide theinformation below foreach defendantnamed inthe com plaint,whetherthe defendantisan
                    individual,a governm entagency,an oyganization,oracorporation. Foran individualdefendant,
                    includetheperson'sjobortitle(q-known'
                                                        ).'Attachadditionalpagesifneeded.
                                                                                                                                    Page1of 5
        Case 0:18-cv-63050-BB Document 1 Entered on FLSD Docket 12/13/2018 Page 2 of 5

ProSel(Rev.12/16)Complai
                       ntforaCivilCase


                 oef
                   kndaName
                       ntxo.l                           ctnèeoczCzrr/r'
                                                                      cx./?
                                                                          -o'n.(a.
                                                                                y'/,n
                                                                                    iy.
                                                                                      /.e-p
                                     'known)
                         Job orTitle or
                                                     #l)p/z) plN-fn/r e .C.
                                                                          s/-,> z.zts'M zss r-,-'-
                         StreetAddress                         -x'p-yircp>w/ pozz-
                                                       B tfi.--v          -
                                                                                        '         OV ..

                         citv andcounw                      fn c/s               )        cv aptt r-
                          stateandzipcode             y-la. .t3gtr c
                          TelephoneNumber               Fz'/
                                                       ..                       g            -                   77k
                          E-mailAddress(1
                                        '
                                        fknown)        &<z%
                                                     . . . . .
                                                                 /
                                                                 ..   .. . ..   . .. .
                                                                                              w
                                                                                         .. . .
                                                                                                  -       . . .. . .   .   . ... . ..... . ... .   .   .... . - . ... . -   ..




                 DefendantN o.2
                        N am e
                        Job orTitle (ifknown)
                        StreetA ddress
                        Citv and Countv
                        State and Zip Code
                        TelephoneNumber
                          E-mailAddress(ifknown)

                  DefendantN o.3
                          Nam e
                          Job orTitle (ifknown?
                          StreetAddress
                          Citv and Countv
                          Stateand Zip Code
                          TelephoneNumber
                           E-mailAddress(ifknown)

                   DefendantN o.4
                          Nam e
                          Job orTitle (i
                                       fknown)
                          StreetAddress
                          Citv and County
                          State and Zip Code
                          TelephoneN um ber
                          E-m ailAddress(i fknown)




                                                                                                                                                                  Page2 of5
               Case 0:18-cv-63050-BB Document 1 Entered on FLSD Docket 12/13/2018 Page 3 of 5

ProSe 1(Rev.12/16)Complai
                        ntforaCivilCase                                      '

II.            BasisforJurisdiction
               Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
               heard in federalcourt:casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
               parties.Under28U.S.C.j1331,acasearisingundertheUnitedStatesConstitutionorfederallawsortreaties
               isafederalquestioncase.Under28U.S.C.j1332,acaseinwhichacitizenofoneStatesuesacitizenof
               anotherStateornationandtheamountatstakeismorethan $75,000isadiversityofcitizenship case.ln a
               diversity ofcitizenship case,no defendantm ay be a citizen ofthe sam e Stateasany plaintiff.

               W hatisthebasisforfederalcourtjurisdiction? (checkalltlmtapply)
                      V Federalquestion                        I'-IDiversityofcitizenship
               Filloutthe paragraphsin thissectionthatapply to thiscase.

               A.         lftheBasisforJurisdictionlsaFederalQuestion
                          Listthe specific federalstatutes,federaltreaties,and/o provesionsoftheUnited St tesConstitution that
                                                   'ent6zl V> V Y lS'
                                                                    PC /
                                                                       '//Oa%Iozpa .-
                          are/atere
                                issueinthi
                                         s/cas
                                         o   oe
                                              ./,//:)/:/-7t/7Ie/-,-/c,/l-hx
                                                 t-
                                              una,                         rc
                                                                         .#l tears
                                                                               lav ''
                                                                                    /?
                                                                                     z' ''wR/.
                                                                                       .z
                                                                                      :.
                                                                                                mn ,1ola i:o tcz
                                                                                             &c,// tx,n /:/. '
                                                                                                               a.c'
                          ,re.k >. ,                                                                            sm ysn to . .a
                       L.. p?vlop M /sn bt/#ry J?'70u%                                            c--s..
                                                                                                   z.v u z n ., yporrv
                                        , ,.,
                       X                                                                                             zrs   gs                                                       ..

                      $* %- ac'pf                Ke zr nRzn r'X e '
                B.
                                             ,    w  cv   v --tw--.     p.ywn-y-ygn-t
                          Ifthe asisforJurisdictio Is iversityo Citizensh
                                                                                    &;r'f  ne
                                                                                            ?s/
                                                                                          e/z  -zl' /kF e
                                                                                     z s pw a ...a
                                                                                                  .


                 #.4,> q/lei'/ursçrp.-
                                     W/             -      w
                                                            v         et
                                                                       w .g.fe/
                                                                              a;
                                                                               #. ywv .g. s-.prgz e+ .zr.eo .#o
Jv-
  /-
   er z>-.
         wy 1.
             fkt
               'Yjfe'
                    fYàftitt(s
                             'f'r z z'   'uri
                                         z     .
                                               jw
                                                ,o
                                                 '-
                                                  -
                                                  l,
                                                   .e-
                                                   - zoR
                                                       z
                                                       owrp ro
                                                       c7    -sor
                                                             p .c-t
                                                                  zs.
                                                                  n ) erl
                                                                       'zce
                                                                          ,
                                                                          rycynyij/-
                                                                                   za.c
                 a.    If-theplaintifrisan individual                 -
                                                            /F)/ ).
                                          The plaintifr, (name)    t-
                                                                    & E
                                                                      -
                                                                                 n
                                                                          ...-. - - - -
                                                                                          isacitizen of-the
                                                                                          '
                                                                                                           .
                                                                                                      . .- .-   .-   .-   .- - ..   ... ....   -   -   ...... .
                                                                                                                                                                  ,




                           l
                                        G stateor(name) lr'
                                                          /c;?-
                                                              ct.-- ,.-.mz-
                                                                  .
                                                                            ....s -
                                                                                  ..
                                                                                   -..,u. azw.oz
                                          o 4,a frtas t ,s- ,'.s          o                   x    ,4. u u
      éI F-4<.x b                   .
                                          lftheplaintiffisacorporation                                     m mspm& yrps-eaMc--
                                                                                                           zes               -ec
                                                                                                                               w +'
                                                                                                                               r  x&/e-- W '-t/z
                                                                                                                                            7.
                                                                                                                                             .
                                          Theplaintiff. (name)                                                                                                    ,isincorporated

           '      ,                       underthe law softhe Stateof(name)                                                                                                          .
                            -'            and has itsprincipalplaceofbusiness in the State of(name)

                      -
                      $
      h,
                                   (ymorethanoneplaint# isnamedinthecomplaint,attachanadditionalpageprovidingthe
                                   sameinformationforeachadditionalplaint# )
                                   TheDefendantts)
                                   a.
                                           The defendant. (name)
                                           the Stateof(name)


                                                                                                                                                                             Page3oî 5
          Case 0:18-cv-63050-BB Document 1 Entered on FLSD Docket 12/13/2018 Page 4 of 5


ProSe1(Rev.12/16)ComplaintforaCivilCase
                                                         J. ,;


                                    Ifthedefendantisa com oration     w
                                    Thedefendant. (name)        V'e-zn'e,
                                                                        /                            isincoooratedu dew
                                                                                                  .+.. zwy-v.         r
                                                                                                 sn
                                                                                                 n           zz-
                                                                                                               z     .<n   s
                                    theIawsoftheStateof(name) X/>/-/ j         . . ..
                                                                                        >r JR -.
                                                                                               J     nd'. .andhasits
                                    principalplaceofbusinessintheStateof(name)              /:/-7 '*                  .
                                    Orisincorporated underthelawsof(fbreignnation)
                                    and hasitsprincipalplaceofbusiness in (name)

                             (Ifmorethanonedefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                             sameinformationforeachadditionaldefendant)
                              TheAm ountin Controversy
                              The amountin controversy-theam ounttheplaintiffclaim sthedefendantowesortheam ountat
                              stake-ismorethan $75,000,notcounting'terestand costsofcourt,because(explainl:                -
                     -r-      txm s    + .aBle/-caZn //Nz
                                                     op  w zez
                                                            e- t' v'x.--c.e.mwvvoz
                                                                                 u vA    en-
                                                                                    ptz -o   /c'
                                                                                            mn n
                                                                                               t.
                     '
                         > 0-:,'/ n oc . W * rvc o c- ' z-/n n    >           ' /- T Xzam z.zr .
                         c   y-s rr p'p'a â./n.n @ .




 111.      Statem entofClaim
           W rite a shortand plain statementofthe claim . Do notmake Iegalargum ents. State asbriefly aspossiblethe
           factsshowing thateach plaintiffisentitled to the dam agesorotherreliefsought.Statehow each defendantw as
           involved and whateach defendantdid thatcaused theplaintiffharm orviolated theplaintiffsrights,including
           thedatesand placesofthatinvolvementorconduct. lfmore than one claim isasserted,numbereach claim and
           write a shortand plain statementofeach claim in a separateparagraph. Attach additionalpagesifneeded.
                              ///n 'yinw .s#-rz-'/z<*7 DT l/zh 'f-
                                                                 a 'ft&0./. Zecaxxo,e-
    -'
         r amz/// /,ors JW a ren ci                  .+ ,.-#.az a y-cw zy gyy.s
                                  zzn2Xz
                                       *r
                                       z-e'zeR' X RG
                                                   -JA R ff'/t   xy //Y-O
    '-

                                             oz.Goz                     ' '-d''6
          hie o /xc <t
          o o /J
                       ceanc rzea, w jB . v , .s.,
                       . /skcvL >
                                                                     .w y .
                                            v.z ../z ex.w- atg reu,n
                                                   ,                    .> .     ,
         yfzzxz-ccz-(# /.= e.v+.e#,M >        e          srz    * '
                                                                  k
                                                                  - g.
                                                                       /
                                                                       ,9f ,,:c g/az
         ppxon-w c4-6-z     -aa
                              -wwn/z
                                  .-z/ z//0* && .s.-
                                    s-av-m-      i,s z-euy.
                                                          g w. szo,o           -
  15: o
     .
      ç /m,//  a4to zz. x,
              &<e. X @n
      lk eçn/ uot
               .              z
                              ;
                              z   G   -
                                      .
                                      % /-tyr'c..ylxs'u .znec .s,o.
                                          .
                   z zvzoi -r p ,vn A r/ng '/?a ,m/y * // mwa/>//s .                    .
                 brietlyandpreciselywhatdamagesorotherrelieftheplaintiffasksi.hkcourttoorder.Donotmak-
                 f                                                                                           e-fegal
            Stat
            ar  e s.lnclude any basisforclaim ing thatthe wrongsalleged are continuing atthe presenttim e. lnclude
              gument
            the amountsofany actualdamagesclaimed fortheactsalleged and thebasisfortheseam ounts.lnclude any
            punitive orexemplary dam agesclaimed,the amounts,and the reasonsyou claim you areentitled to actualor
            punitive money damages.
                                                           -   er//?                    U      cw + hep e
J tmà7.o-                      oococ-
                                    ginsw.c
                                         % p   .
                                                                  s-
                                                                   0)..,,0 .-z-,w . nrzz.s-
          ,7%nc /0             / sy.x raap -cv.z.r on s p ctoc y
           c)b,'
               cA+T.
                   */
                    F.3 cz-p .   1 Qr y
               oc: l aa-/;Z/-Y-CZ?/
                                         wygyum ygto,ç eyz j
                                       g / ./ c vr . > g. u e mwyswss yy4of5
                                                                                                     -




         jeoze / ancv rPçA/              /R .z'       t
                                                      npvfnrrrez- </.. ojfv .p,rN.
                                                                                 y               .
        Case 0:18-cv-63050-BB Document 1 Entered on FLSD Docket 12/13/2018 Page 5 of 5


ProSe1(Rev.12/16)ComplaintforaCivilCase
               X > lzt.r14 /( C< /'T7 *'
                                       E A z%c/ZZ Wz
                                                   wG O-F/'-X
                   ?osr 0+ >>or /r) Joszo zw..
                                             ,
                                             .
                                             q Oa G ofnaxY / '
                    /-@ w rpoc,/'  /pm/ onsF v-co      wo u z v.
                    yot- / F               k.           ,7,'c.rs              %                                                   .
                                                                                                                                  ,
                   H 3frr     .-    ''*           'n       , e'                   ,                               w .


                                                                   A                                                          .
v.       certincation and closing                                                 ,   B// z'
                                                                                           Y'
                                                                                            5l///&zlW ///er-
                                                                                                           X
         UnderFederalRuleofCivilProcedure l1,by signing below,lcertifytothebestofmyknowledge,information,
                                                           '
         and beliefthatthiscomplaint:(1)isnotbeingprlsêhtedforanimproperpurpose,such astoharass,cause
                                                        .
         unnecessarydelay,orneedlessly increasethecosto'
                                                       ftitigation;(2)issupportedbyexisting law orbya
            frivolousargumentforextending,modifyiùg'orfeve'rsingexisting law;(3)thefactualcontentionshave
         nOn                                              , willIikel
         evidentiary supportor,ifspecifically so identified,        y have evidentialy supportaftera reasonable
         opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
         requirementsofRule 11.

         A.       ForPartiesW ithoutan Attorney

                  Iagreeto providetheClerk'sOfficew ith any changesto my addresswhere case-related papersm ay be
                  served.lunderstand thatmy failureto keep a currentaddresson filewith the Clerk'sOfficem ay result
                  in the dism issalofmy case.

                   Date ofsigning'
                                 .        za//a/ e
                   Signature ofPlaintiff
                   PrintedNameofPlaintiff              (C--
                                                       - A&--
                                                            '(-X--
                                                                '----
                                                                  u'T.-.
                                                                      'Y'M
                                                                        --                      -           -- .- - -

          B.       For Attorneys

                   D ateofsigning'
                                 .

                   Signature ofAttorney
                   Printed Name ofAttorney
                   BarNumber
                   Name ofLaw Firm
                    StreetAddress                -44% z        -
                                                                lec'
                                                                   '           '-
                                                                   *--@ rczw ce.o7FY--              -   .
                                                                                                              .
                                                                                                                                      '




                    State and Zip Code          ç:-/. .-#-5s?a-=   --            ---w
                    TelephoneNumber              q.sq4- r',:           -
                                                                       -
                                                                           eo/--u')                     qcs.q            ïo
                    E-mailAddress                        qtsçoe-uj-,wmzp .is* 4
                                                    ce m t  - -
                                                                                       .- , .
                                                                                                                                  . )

                                                                                                                        Page5of 5
